Citation Nr: 0634451	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  03-11 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

 M. Salari, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1978 and from April 1982 to April 2002, with 
additional service in the reserves.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 RO decision.  The veteran 
testified at a hearing before the Board in March 2005.  The 
Board remanded the case in September 2005.  

In its September 2005 remand, the Board also remanded claims 
for service connection for left shoulder and left knee 
disabilities.  In April 2006, the RO awarded service 
connection for these disabilities.  Once service connection 
is awarded for a disability, the issue of the disability 
rating assigned to that disability is "downstream" from the 
issue of service connection.  Thus, a separate, jurisdiction-
conferring notice of disagreement is needed with regard to 
any "downstream" issues.  See Grantham v. Brown, 114 F. 3d 
1156, 1158 (Fed. Cir. 1997).  As there has been a complete 
grant of benefits with regard to these claims, they are no 
longer involved in the present appeal to the Board.  But in 
August 2006, the veteran's representative filed a document 
that appears to be a notice of disagreement (NOD) regarding 
the noncompensable rating assigned to his service-connected 
left knee disability.  This NOD is very recent.  The RO has 
not yet had any opportunity to review the NOD or to issue the 
appropriate statement of the case because the claims folder 
was located at the Board, not at the RO, when the veteran's 
representative filed the August 2006 NOD regarding the left 
knee rating.  Therefore, the  Board refers this matter to the 
RO for appropriate treatment.

In August 2006, the veteran's representative stated that the 
issues on appeal included service connection for left 
shoulder and bilateral knee disabilities.  But as discussed 
above, the only issue on appeal is stated in the caption.  





FINDINGS OF FACT

The veteran sustained injuries to the right knee during 
service, which are medically linked to hypertrophic changes 
in the intercondylar region, as noted on X-rays.


CONCLUSION OF LAW

The criteria for service connection for a right knee 
disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2005).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in September 2002; a rating 
decision in January 2003; a statement of the case in March 
2003; and supplemental statements of the case in June 2004 
and August 2004.  The September 2002 letter preceded the 
initial adjudicative decision by the RO on the issue of 
service connection for a right knee disability (that is, the 
January 2003 rating decision), and it set forth substantially 
all of the required elements of VA's duty to notify 
claimants.  Also, all the documents discussed specific 
evidence, the applicable legal requirements, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that even if there is any defect with regard to the 
timing or content of any of the notices sent prior to the 
RO's initial adjudication in January 2003, that defect is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  VA effectively complied with all of the 
required elements under VA's duty to notify claimants prior 
to the last adjudication here (a June 2006 supplemental 
statement of the case).  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   Thus, VA 
satisfied its duty to notify the appellant.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  In particular, VA has 
obtained all service medical records and identified VA 
medical treatment records.  VA has examined the veteran 
several times.  The appellant has not referred to any 
additional, unobtained, relevant evidence.  Thus, VA has 
satisfied both the notice and duty to assist provisions of 
the law. 
 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

Some chronic diseases, including arthritis, may be presumed 
to have been incurred in service if manifested to a degree of 
10 percent or more within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.307, 
3.309(a).

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and negative 
evidence on the merits of an issue material to a matter's 
determination, the benefit of the doubt in resolving that 
issue is given to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

After thorough review of the evidence of record, the Board 
finds that service connection for a right knee disability is 
warranted.  The veteran's service medical records clearly 
document ongoing complaints of pain since as early as 1989, 
as well as injuries to the right knee.  In April 1989, he had 
a twisting injury causing pain and difficulty bending the 
right knee.  In April 1999, he was placed on a physical 
profile due to bilateral knee sprain.  Since service, he has 
continued to have complaints of pain with the right knee.  

VA examination in October 2002 noted that X-rays of both 
knees were normal; the diagnosis was that both knees were 
normal without any residual trauma.  But these X-ray findings 
are diagnosis are is direct conflict with the more specific 
diagnostic imaging technique of a February 1999 MRI that knee 
documented degenerative changes in the posterior horn of the 
medial meniscus in the left knee.  Given the inaccuracy of 
the October 2002 examination with regard to the left knee, 
the Board must also discount the October 2002 VA examination 
regarding the right knee.

While an MRI of the right knee was not conducted, as 
requested by the Board's September 2005 remand, VA X-rays in 
December 2005 noted that the right knee showed minimal 
hypertrophic change in the intercondylar region, which my be 
related to chronic stress or early degenerative process.  
However, the December 2005 VA examiner's diagnosis was that 
both knees were normal without any residual trauma or 
evidence of instability.  At the same time, the examiner 
indicated that the appellant's right knee complaints were 
related to injuries he sustained in the military.  It appears 
that the examiner's physical findings of the knees were 
normal at that time and that the diagnosis was likely based 
on those physical findings.  But clearly there was 
radiological evidence of a disorder in the right knee.  Given 
the positive findings on the December 2005 X-rays, as well as 
the December 2005 VA examiner's finding of a medical nexus 
between service and the veteran's current complaints, and 
given the fact that right knee complaints and injuries are 
clearly documented in service, resolving any doubt in favor 
of the veteran, the Board finds that service connection for a 
right knee disability is warranted.  The Board has considered 
the benefit of the doubt in this decision.  See 38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for a right knee disability is granted.  


____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


